Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
A conversation with William Gallagher on 05/25/2022 to discuss art of record, the claimed invention, and examiner’s amendments based on the claim set, filed on 05/02/2022.  Applicant authorized and approved the examiner’s amendment to the record that has been filed in the Supplemental Amendments, 05/25/2022. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Allowable Subject Matter
Claims 1-4, 6-9, 12, 17, 20-21 are allowed.
The following is an examiner’s statement of reasons for allowance: an independent Claim 1 is free of the prior art because the prior art does not teach or suggest an apparatus including a tooling roll and an anvil roll, wherein the anvil roll has an outer circumferential surface being compliance that formed by a plurality of displaceable engaging portions via a plurality of discrete spring elements which are mechanical in communication with one of the plurality of displaceable engaging portions for elastic radial displacement and wherein the spring elements has first and second spring elements for providing different  first and second compliance regions by at least 5%  (emphasis added) or another word, there are two different spring elements for providing two different compliance regions by at least 5%, with other limitations, as set forth in claim 1.
See the closest art, Bodnar (US 4004479, art of record) shows most limitations in the claim, but Bodnar fails to show a plurality of discrete spring elements which are mechanical in communication with one of the plurality of displaceable engaging portions for elastic radial displacement and at least two different spring elements for providing two different compliance regions by at least 5%.
Kelzer (US 4856400, art of record) shows most the limitations in the claim including a plurality of discrete spring elements (Figure 2) which are mechanical in communication with one of the plurality of displaceable engaging portions, but Kelzer fails to show limitations “elastic radial displacement at least two different spring elements for providing two different compliance regions by at least 5%” (Figure 2, it appears the entire of the bottom resilient wheel 42 is shifted down while it contacts the upper wheel and there is no evidenced to have two different compliance regions as required by the claim.
Based on the closest art above, there appears to be no justification to modify the above mentioned references, in any combination to meet the requirements of the claimed invention as set forth in claim 1.
Thus, Claims 2-4, 6-9, 12, 17, 20-21 are considered to contain allowable subject matter due to their dependency on claim 1; therefore, claims 1-4, 6-9, 12, 17, 20-21 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NHAT CHIEU Q DO whose telephone number is (571)270-1522. The examiner can normally be reached 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SEAN MICHALSKI can be reached on 571-272-6752. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/NHAT CHIEU Q DO/Primary Examiner, Art Unit 3724                                                                                                                                                                                                        5/26/2022